DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Specification
The disclosure is objected to because of the following informalities:
With respect to the phrase “… in a block 503, can evaluate detected correlations between the environmental model 401 and the map data 402 to identify which landmarks or objects within the map data 402 where invariant to change over time or in different driving conditions …” in paragraph [0053] the wording is unclear. The following recommendation is proposed: in a block 503, can evaluate detected correlations between the environmental model 401 and the map data 402 to identify which landmarks or objects within the map data 402 were invariant to change over time or in different driving conditions
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) In Claim 15, “… a computing system including one or more processing devices, in response to executing the machine-readable instructions, configured to: detect a location of a vehicle relative to map data based, at least in part, on correlations between the map data …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “processing device” is interpreted to be a processor as detailed in paragraph [0080] of the specification. The processor includes algorithms/ instructions for executing the steps of detecting a location of a vehicle, identifying which landmarks in the map data were correlated to the measurement data and detecting a subsequent location of the vehicle as detailed in ([0050-0059, 0079]; Fig. 5)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “detecting, by the computing system, a subsequent location of the vehicle by comparing the map data having the identified landmarks with a reduced subset of the measurement data in the environmental model expected to correlate to the identified landmarks”, the wording is unclear and therefore indefinite because it is unclear how the same measurement data in the environmental model from the sensors used to detect a first location can be used to detect a subsequent location of the vehicle. In other words, it is unclear how this step is performed based on correlating the original measurement data captured from the sensors with map data, without capturing 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein identifying the location of the vehicle relative to the map data further comprises”, the wording is unclear and therefore indefinite because it is unclear if “identifying the location of the vehicle” is referencing the independent claim first limitation of “detecting … a location of the vehicle” or the “detecting … a subsequent location of the vehicle” in the third limitation. The limitation is interpreted to be referencing the independent claim’s first limitation detection a location of the vehicle. 
Claims 4, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “selecting, by the computing system, the reduced subset of the measurement data in the environmental model based on previous correlations to the landmarks in the map data over time”, the wording is unclear and therefore indefinite because it is unclear whether “the 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “selecting, by the computing system, the reduced subset of the measurement data in the environmental model based on other available sources of localization information for the computing system”, the wording is unclear and therefore indefinite because it is unclear what it means that these available sources are “other” localizing information because no information for selecting the reduced subset of measurement data is referenced in the independent claims. The limitation is interpreted so that selecting reduced subset of the measurement data in the environmental model based on available sources of localization information reads on it. 
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 18 and for failing to cure the deficiencies listed above. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to select the reduced subset of the measurement data in the environmental model based on a configuration of the sensors mounted in the vehicle” the wording is unclear and therefore indefinite because this claim is dependent on claim 18 which indicates that the selection is based on “other available sources of localization information for the computing system”. Therefore, it is unclear if the configuration of the sensors is intended to be the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbers et al. (US 2020/0200544 A1) in view of Oder et al. (US 2018/0067495 A1) in further view of Shashua et al. (WO 2016/130719).
As per Claim 1, Wilbers et al. discloses a method comprising: 
detecting, by a computing system, a location of a vehicle relative to map data based, at least in part, on correlations between the map data and at least a portion of an environmental model populated with measurement data captured by sensor attached to the vehicle ([0014, 0027-0028, 0066, 0075-0077]; Fig. 1, Fig. 3 Steps 31-32 Vehicle system 1 including units shown within (computing system) determines position data for a vehicle relative to map data based on correlations between map data and an image or point cloud (environmental model) from sensors, for example camera 4 and lidar scanner 5 in Fig. 1); 

Wilbers et al. discloses an environmental model from a sensor, for example a point cloud or image, Wilbers et al. does not explicitly disclose the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle. 

However, Oder et al. teaches: the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle ([0020-0021, 0024, 0026]; Fig. 2A Measurement data from multiple sensors can be combined into a single model. Sensors can be mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Oder et al. al., with the motivation being have an increased field of vision and increase safety for occupants of the vehicle as detailed in Oder et al. [0006-0007, 0030].

Furthermore, Wilbers et al. discloses: 
identifying, by the computing system, landmarks in the map data that were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0014, 0016-0017, 0077-0078, 0080]; Fig. 2; Fig. 3 Steps 32-33 Identify landmarks in the map data correlated with environmental data, for example hydrant 24 in map data may be identified in order to use the position information as part of training data. In an update process where the hydrant detection module exists, the hydrant would also be detected and used to determine vehicle position); and 
detecting, by the computing system, a subsequent location of the vehicle by comparing the map data having the identified landmarks with a reduced subset of the measurement data in the ([0028, 0037, 0039, 0044-0045, 0079-0080]; Fig. 3 Step 34 and repeat Steps 31-32. Landmarks are detected at a later time and used to determine position of the vehicle. Detection is limited to a subset of the environmental data expected to correlate with landmarks in map data).

While Wilbers et al. discloses identifying landmarks in the map data as described above, Wilbers et al. does not explicitly discloses identifying, by the computing system, which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle. 

In other words Wilbers et al. discloses identifying landmarks in the map data as described to improve map information data and detection, but doesn’t explicitly disclose a situation of identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

However, Shashua et al. teaches: identifying, by the computing system, which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0028, 0462, 0577-0578] Vehicle collects landmark data and identifies the associated landmarks in the sparse map in order to update position information stored in the sparse map).

In other words Shashua et al. teaches map updating/training by identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Shashua et al., with the motivation being to reduce data storage requirements as detailed in Shashua et al. [006]. 

As per Claim 2, Wilbers et al. discloses the method of claim 1, wherein identifying the location of the vehicle relative to the map data further comprises: 
converting the measurement data from an environmental coordinate field of the environmental model into a global coordinate field of the map data ([0021, 0035, 0077] Transform environmental data into the coordinate system of map data, which may be a global coordinate field); and 
comparing the measurement data having the global coordinate field with the map data to identify correlations between the measurement data and the map data ([0035, 0077] Compare environmental position data and map data position data).

As per Claim 4, Wilbers et al. discloses the method of claim 1, further comprising selecting, by the computing system, the reduced subset of the measurement data in the environmental model based on previous correlations to the landmarks in the map data over time ([0043-0047] Properties of the landmark, for example bounding box for detection, may be learned over time based on previous correlations).

As per Claim 5, Wilbers et al. discloses the method of claim 1, further comprising selecting, by the computing system, the reduced subset of the measurement data in the environmental model based on other available sources of localization information for the computing system ([0043-0045] The subset of the environmental data with the landmarks can be determined from different sources).

As per Claim 6, Wilbers et al. discloses the method of claim 1, further comprising selecting, by the computing system, the reduced subset of the measurement data in the environmental model based on a configuration of the sensors mounted in the vehicle ([0024, 0031, 0062-0063] The subset of environmental data with the landmarks can be determined and analyzed based on the type of sensors used in detection. The sensor mounting is taught in the independent claim).

As per Claim 7, Wilbers et al. discloses the method of claim 1, 

Wilbers et al. does not disclose: 
wherein detecting the subsequent location of the vehicle further comprises switching to sparsely-populated map data from higher-definition map data for comparison with the reduced subset of the measurement data.

However, Shashua et al. teaches: 
wherein detecting the subsequent location of the vehicle further comprises switching to sparsely-populated map data from higher-definition map data for comparison with the reduced subset of the measurement data ([0452, 0462, 0684] Based on the road segment being traveled, maps may be used that have varying densities to localize a vehicle by correlating map data to landmarks within the measurement data (reduced subset of measurement data). Therefore, the will be a condition where traveling the subsequent road comprises switching to a more sparsely-populated map).
	The motivation to combine Wilbers et al. and Shashua et al. is provided in rejection to claim 1. 

 Claim 8, Wilbers et al. discloses an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations comprising: 
detecting a location of a vehicle relative to map data based, at least in part, on correlations between the map data and at least a portion of an environmental model populated with measurement data captured by sensor attached to the vehicle ([0014, 0027-0028, 0066, 0075-0077]; Fig. 1, Fig. 3 Steps 31-32 Vehicle system 1 including units shown within (computing system) determines position data for a vehicle relative to map data based on correlations between map data and an image or point cloud (environmental model) from sensors, for example camera 4 and lidar scanner 5 in Fig. 1); 

While Wilbers et al. discloses an environmental model from a sensor, for example a point cloud or image, Wilbers et al. does not explicitly disclose the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle. 

However, Oder et al. teaches: the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle ([0020-0021, 0024, 0026]; Fig. 2A Measurement data from multiple sensors can be combined into a single model. Sensors can be mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Oder et al. al., with the motivation being have an increased field of vision and increase safety for occupants of the vehicle as detailed in Oder et al. [0006-0007, 0030].

Wilbers et al. discloses: 
Identifying landmarks in the map data that were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0014, 0016-0017, 0077-0078, 0080]; Fig. 2; Fig. 3 Steps 32-33 Identify landmarks in the map data correlated with environmental data, for example hydrant 24 in map data may be identified in order to use the position information as part of training data. In an update process where the hydrant detection module exists, the hydrant would also be detected and used to determine vehicle position); and 
detecting a subsequent location of the vehicle by comparing the map data having the identified landmarks with a reduced subset of the measurement data in the environmental model expected to correlate to the identified landmarks ([0028, 0037, 0039, 0044-0045, 0079-0080]; Fig. 3 Step 34 and repeat Steps 31-32. Landmarks are detected at a later time and used to determine position of the vehicle. Detection is limited to a subset of the environmental data expected to correlate with landmarks in map data).

While Wilbers et al. discloses identifying landmarks in the map data as described above, Wilbers et al. does not explicitly discloses identifying which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle. 

In other words Wilbers et al. discloses identifying landmarks in the map data as described to improve map information data and detection, but doesn’t explicitly disclose a situation of identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

Shashua et al. teaches: identifying which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0028, 0462, 0577-0578] Vehicle collects landmark data and identifies the associated landmarks in the sparse map in order to update position information stored in the sparse map).

In other words Shashua et al. teaches map updating/training by identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Shashua et al., with the motivation being to reduce data storage requirements as detailed in Shashua et al. [006]. 

As per Claim 9, Wilbers et al. discloses the apparatus of claim 8, wherein identifying the location of the vehicle relative to the map data further comprises: 
converting the measurement data from an environmental coordinate field of the environmental model into a global coordinate field of the map data ([0021, 0035, 0077] Transform environmental data into the coordinate system of map data, which may be a global coordinate field); and 
comparing the measurement data having the global coordinate field with the map data to identify correlations between the measurement data and the map data ([0035, 0077] Compare environmental position data and map data position data).

As per Claim 11, Wilbers et al. discloses the apparatus of claim 8, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising ([0043-0047] Properties of the landmark, for example bounding box for detection, may be learned over time based on previous correlations).

As per Claim 12, Wilbers et al. discloses the apparatus of claim 8, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising selecting the reduced subset of the measurement data in the environmental model based on other available sources of localization information for the computing system ([0043-0045] The subset of the environmental data with the landmarks can be determined from different sources).

As per Claim 13, Wilbers et al. discloses the apparatus of claim 8, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising selecting the reduced subset of the measurement data in the environmental model based on a configuration of the sensors mounted in the vehicle ([0024, 0031, 0062-0063] The subset of environmental data with the landmarks can be determined and analyzed based on the type of sensors used in detection. The sensor mounting is taught in the independent claim).

As per Claim 14, Wilbers et al. discloses the apparatus of claim 8, 

Wilbers et al. does not disclose: 
wherein detecting the subsequent location of the vehicle further comprises switching to sparsely-populated map data from higher-definition map data for comparison with the reduced subset of the measurement data.

However, Shashua et al. teaches: 
([0452, 0462, 0684] Based on the road segment being traveled, maps may be used that have varying densities to localize a vehicle by correlating map data to landmarks within the measurement data (reduced subset of measurement data). Therefore, the will be a condition where traveling the subsequent road comprises switching to a more sparsely-populated map).
	The motivation to combine Wilbers et al. and Shashua et al. is provided in rejection to claim 8. 

As per Claim 15, Wilbers et al. discloses a system comprising:  - 40 -Patent ApplicationAttorney Docket No.: 2019P21262US 
a memory device configured to store machine-readable instructions ([0028, 0066] Storage unit 2); and 
a computing system including one or more processing devices, in response to executing the machine-readable instructions, configured to ([0066] Vehicle system 1 including units shown within (computing system)): 
detect a location of a vehicle relative to map data based, at least in part, on correlations between the map data and at least a portion of an environmental model populated with measurement data captured by sensor attached to the vehicle ([0014, 0027-0028, 0066, 0075-0077]; Fig. 1, Fig. 3 Steps 31-32 Vehicle system 1 including units shown within (computing system) determines position data for a vehicle relative to map data based on correlations between map data and an image or point cloud (environmental model) from sensors, for example camera 4 and lidar scanner 5 in Fig. 1); 

While Wilbers et al. discloses an environmental model from a sensor, for example a point cloud or image, Wilbers et al. does not explicitly disclose the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle. 

However, Oder et al. teaches: the environmental model is populated with measurement data captured by multiple sensors and that the sensors are mounted in the vehicle ([0020-0021, 0024, 0026]; Fig. 2A Measurement data from multiple sensors can be combined into a single model. Sensors can be mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Oder et al. al., with the motivation being have an increased field of vision and increase safety for occupants of the vehicle as detailed in Oder et al. [0006-0007, 0030].

Furthermore, Wilbers et al. discloses: 
identify landmarks in the map data that were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0014, 0016-0017, 0077-0078, 0080]; Fig. 2; Fig. 3 Steps 32-33 Identify landmarks in the map data correlated with environmental data, for example hydrant 24 in map data may be identified in order to use the position information as part of training data. In an update process where the hydrant detection module exists, the hydrant would also be detected and used to determine vehicle position); and 
detect a subsequent location of the vehicle by comparing the map data having the identified landmarks with a reduced subset of the measurement data in the environmental model expected to correlate to the identified landmarks ([0028, 0037, 0039, 0044-0045, 0079-0080]; Fig. 3 Step 34 and repeat Steps 31-32. Landmarks are detected at a later time and used to determine position of the vehicle. Detection is limited to a subset of the environmental data expected to correlate with landmarks in map data).

While Wilbers et al. discloses identifying landmarks in the map data as described above, Wilbers et al. does not explicitly discloses identifying which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle. 

In other words Wilbers et al. discloses identifying landmarks in the map data as described to improve map information data and detection, but doesn’t explicitly disclose a situation of identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

However, Shashua et al. teaches: identifying which landmarks in the map data were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle ([0028, 0462, 0577-0578] Vehicle collects landmark data and identifies the associated landmarks in the sparse map in order to update position information stored in the sparse map).

In other words Shashua et al. teaches map updating/training by identifying all landmarks in the map data which were correlated to the measurement data in the environmental model and utilized to identify the location of the vehicle as described in the limitation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Shashua et al., with the motivation being to reduce data storage requirements as detailed in Shashua et al. [006]. 

 Claim 17, Wilbers et al. discloses the system of claim 16, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to select the reduced subset of the measurement data in the environmental model based on previous correlations to the landmarks in the map data over time ([0043-0047] Properties of the landmark, for example bounding box for detection, may be learned over time based on previous correlations).

As per Claim 18, Wilbers et al. discloses the system of claim 15, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to select the reduced subset of the measurement data in the environmental model based on other available sources of localization information for the computing system ([0043-0045] The subset of the environmental data with the landmarks can be determined from different sources).

As per Claim 19, Wilbers et al. discloses the system of claim 18, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to select the reduced subset of the measurement data in the environmental model based on a configuration of the sensors mounted in the vehicle ([0024, 0031, 0062-0063] The subset of environmental data with the landmarks can be determined and analyzed based on the type of sensors used in detection. The sensor mounting is taught in the independent claim).

As per Claim 20, Wilbers et al. discloses the system of claim 18, 

Wilbers et al. does not disclose: 


However, Shashua et al. teaches: 
wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to switch to sparsely- populated map data from higher-definition map data for comparison with the reduced subset of the measurement data ([0452, 0462, 0684] Based on the road segment being traveled, maps may be used that have varying densities to localize a vehicle by correlating map data to landmarks within the measurement data (reduced subset of measurement data). Therefore, the will be a condition where traveling the subsequent road comprises switching to a more sparsely-populated map).
The motivation to combine Wilbers et al. and Shashua et al. is provided in rejection to claim 15.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbers et al. (US 2020/0200544 A1) in view of Oder et al. (US 2018/0067495 A1) in further view of Shashua et al. (WO 2016/130719) in further view of Ma et al. (US 2019/0145784 A1).

As per Claim 3, Wilbers et al. discloses the method of claim 1, wherein detecting the subsequent location of the vehicle further comprises:  - 37 -Patent ApplicationAttorney Docket No.: 2019P21262US 
converting the reduced subset of the measurement data from an environmental coordinate field of the environmental model into a global coordinate field of the map data ([0021, 0028, 0035, 0077] Transform environmental data into the coordinate system of map data, which may be a global coordinate field. This may be performed after a detector module update); and 
([0028, 0035, 0077] Compare environmental position data and map data position data. This may be performed after a detector module update).

While Wilbers et al. discloses that landmark detection can be limited to a subset of the environmental model, for example in paragraphs [0044-0045] and that the coordinate system of landmarks are converted to the global coordinate field of map data, Wilbers et al. does not explicitly disclose that the other measurement data in the environmental model is left unconverted. 

However, Ma et al. teaches: that the other measurement data in the environmental model is left unconverted ([0026, 0062-0063] Only relevant cropped sensor data is transformed during the localization process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Ma et al., with the motivation being to perform a more focused analysis when determining the location of the autonomous vehicle and thereby save computational resources as detailed in Ma et al. [0025-0026]

As per Claim 10, Wilbers et al. discloses the apparatus of claim 8, wherein detecting the subsequent location of the vehicle further comprises: 
converting the reduced subset of the measurement data from an environmental coordinate field of the environmental model into a global coordinate field of the map data ([0021, 0028, 0035, 0077] Transform environmental data into the coordinate system of map data, which may be a global coordinate field. This may be performed after a detector module update); and 
comparing the reduced subset of the measurement data having the global coordinate field with the map data to identify correlations between the measurement data and the map data ([0028, 0035, 0077] Compare environmental position data and map data position data. This may be performed after a detector module update).

While Wilbers et al. discloses that landmark detection can be limited to a subset of the environmental model, for example in paragraphs [0044-0045] and that the coordinate system of landmarks are converted to the global coordinate field of map data, Wilbers et al. does not explicitly disclose that the other measurement data in the environmental model is left unconverted. 

However, Ma et al. teaches: that the other measurement data in the environmental model is left unconverted ([0026, 0062-0063] Only relevant cropped sensor data is transformed during the localization process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Ma et al., with the motivation being to perform a more focused analysis when determining the location of the autonomous vehicle and thereby save computational resources as detailed in Ma et al. [0025-0026]

As per Claim 16, Wilbers et al. discloses The system of claim 15, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to: 
([0021, 0028, 0035, 0077] Transform environmental data into the coordinate system of map data, which may be a global coordinate field. This may be performed after a detector module update); and 
compare the reduced subset of the measurement data having the global coordinate field with the map data to identify correlations between the measurement data and the map data ([0028, 0035, 0077] Compare environmental position data and map data position data. This may be performed after a detector module update).

While Wilbers et al. discloses that landmark detection can be limited to a subset of the environmental model, for example in paragraphs [0044-0045] and that the coordinate system of landmarks are converted to the global coordinate field of map data, Wilbers et al. does not explicitly disclose that the other measurement data in the environmental model is left unconverted. 

However, Ma et al. teaches: that the other measurement data in the environmental model is left unconverted ([0026, 0062-0063] Only relevant cropped sensor data is transformed during the localization process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilbers et al. to include the above limitations as detailed in Ma et al., with the motivation being to perform a more focused analysis when determining the location of the autonomous vehicle and thereby save computational resources as detailed in Ma et al. [0025-0026]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619